Title: To George Washington from Henry Brockholst Livingston, 16 June 1782
From: Livingston, Henry Brockholst
To: Washington, George


                  
                     Sir,
                     Elizabeth Town 16th June 1782
                  
                  Considering the various and important objects of your Excellency’s
                     constant attention, it is with the greatest reluctance I prevail upon myself to
                     engage it a single moment by any thing not of some immediate public
                     consequence; yet such is my present Situation that I flatter myself your Excy
                     will pardon my freedom in requesting your Attention to it.
                  On the 11th of March last I sailed from Cadiz, & was taken
                     by an English frigate the 25th of the month following. At New York I was
                     committed to the Provost, and continued in it until the arrival of Sir Guy
                     Carleton who liberated me on parole—Having been absent from America on
                     furlough, without exceeding the term thereof, and having a Lieut. Colonels
                     Commission in pocket, I did not think there could be any impropriety in signing
                     a parole as such, and in being exchanged accordingly. But on perusing the
                     Journals of Congress, I find by Resolutions passed the 31st of Decr 81, and 21st
                     Jany 82—that I am among those Officers who are considered as retiring from
                     Service on half pay, the first day of the present year. Those Resolves your
                     Excy will readily beleive I must have been a perfect Stranger to at the time of
                     my capture, neither of them having had time to reach Madrid when I came away,
                     which was on the seventh of february last—This circumstance will, I trust,
                     exculpate me from any censure, and will induce your Excellency to permit me to
                     be considered as a Lieut. Colonel in any future Exchange agreeable to the tenor
                     of my parole.
                  I cannot conclude without taking notice of that part of Sir Guy
                     Carleton’s first letter to your Excellency, in which he appears to make a merit
                     of my enlargement, and to think himself entitled therefor to some return on the
                     part of your Excellency—Lest this circumstance may induce a suspicion, that
                     some part of my conduct, while in confinement, may have given the Enemy reason
                     to beleive that I considered my liberation in the light of a favor, or took
                     improper steps to obtain it, I think it incumbent on me to lay before your Excy
                     a narrative of what passed on that Occasion. 
                  Immediately on landing at New-York, Mr Sproat informed me, on the
                     part of General Robertson, that I was to be confined in the Provost, and Mr
                     Chief Justice Smith was sent thither to apologize for my being treated in that
                     manner—I told Mr Smith that throwing a person into a common Jail merely on
                     suspicion of his being the Bearer of important dispatches, appeared to me an
                     unprecedented and a very extraordinary measure, but that as it could answer no
                     purpose to enter into an altercation with him, I should write to General
                     Robertson himself on the Subject; and on pen, ink & paper being brought
                     me I wrote him a letter, of which the inclosed is a copy.
                  In answer thereto, the General sent me a polite message by Major
                     Wymms, the purport of which was that "reasons of state rendered my confinement
                     necessary, but that I might rest assured it would be of very short
                     duration"—The Major concluded by apologizing for my not receiving a written
                     answer, the General’s Time being wholly engrossed by very pressing business—Major Wymms had scarcely retired, when Captain Cunningham the Provost–Marshal,
                     mentioned to me for the first time, Lippincott’s situation, and what had passed
                     between your Excy and Sir Henry Clinton on that subject—He did not seem to
                     speak from authority, but gave me to understand, as politely as he could, that
                     it might be well for me to interest myself on the occasion, as it was
                     impossible to say, to what lengths retaliation might be carried in case your
                     Excy should execute the threat you had thrown out—I was not then apprized of
                     all the circumstances relative to the murder of Captain Huddy, but had I been a
                     total stranger to your Excellency’s character, Cunningham’s own state of the
                     matter must have convinced me of the perfect propriety of your requisition—I
                     told him so and (after laughing at the Idea of any Interest of mine or of my
                     friends being sufficient to induce your Excellency to recede from so just a
                     demand) promised to comply with his request, provided he would first engage to
                     transmit to your Excellency whatever I might think proper to write on the
                     matter—He replied Genl Robertson must first see it—This convinced me, it would
                     be useless to write, from a certainty that my letter would not correspond with
                     his wishes, & of course not be forwarded—I set down however &
                     wrote what is enclosed to my Father.
                  I had now determined to make no further application to General
                     Robertson, nor did I hear any thing more from Head-Quarters until the arrival
                     of Sir Guy Carleton, who sent for me without my applying to him either verbally
                     or by letter—On being introduced to his Excellency he informed me, in the
                     presence of Mr Smith, of his being much surprized at hearing of my confinement,
                     & very happy to have it in his power so soon to put a period to it—Without leaving time to reply, he acquainted me with his Intention to send his
                     Secretary with a complimentary letter to Congress,
                     and begged of me in order to facilitate Mr Morgan’s Journey to accept of a seat
                     in his carriage—After thanking him for his Attention, I asked whether Mr Morgan
                     had permission from Congress or your Excy to proceed to Philada & on
                     being answered in the negative, told him that I recollected Mr Ferguson’s
                     having been stopped on a like errand for want of such passport, and that Mr
                     Morgan would probably be obliged to return should he undertake the Journey
                     without one. He said the Idea was perfectly new to him; he did not conceive any
                     necessity of a flags being furnished with a passport, and if so in Mr
                     Ferguson’s case, my going with his secretary must supersede that necessity in
                     the present one. I observed to him that his Excy must allow there was a wide
                     difference between sending a military flag to an out-post of our army,
                     & sending a person in Mr Morgan’s character thro’ so great a part of
                     the Country to Philadelphia, and that without such a pass I must beg leave to
                     decline the pleasure I should otherwise derive from travelling in that
                     Gentleman’s company. Sir Guy then proposed that his Secretary & myself
                     should go together, and in case of the former’s being stopped, I was to proceed
                     with his dispatches to Congress. This also I refused, telling him, that as it
                     was probable his letters contained some Overtures, I could not consent to
                     charge myself with them, unless his Excellency would assure me they contained
                     an acknowledgment of our Independence, or a promise to withdraw their fleets
                     and armies—That these were the only terms on which Congress had agreed to open
                     a treaty in 78, and that it was not probable they would listen to any thing
                     short thereof now. He seemed somewhat surprized, & after a little
                     hesitation assured me upon his honor that he was vested with no such Powers.
                     that his intended letter to Congress was a matter of mere compliment but if
                     there was any danger of Mr Morgans meeting with difficulties, he would postpone
                     his journey until he could hear from your Excy on the subject. This closed our
                     conversation for that day—The next morning agreeable to his desire, I waited on
                     him again—He received me very politely—talked much of the King’s pacific
                     dispositions, of his own earnest desire of an honorable peace—of his wishes to
                     carry on the war, while it did prevail, more consonant to the dictates of
                     humanity than heretofore he was persuaded of meeting with corresponding
                     sentiments in your Excy that both Countries were interested in supporting the
                     british character that if England & America must separate, it would be
                     their mutual Interest to part like men of honor, & in good humour with
                     each other—After a great deal more to the same purpose, he informed me a barge
                     was ready to take me to Elizabeth-Town—He then put into my hands a letter for
                     my father, some English prints, with a few copies of the Bill & the
                     votes of the house of Commons which he said should be transmitted to your
                     Excellency by another flag—After signing a parole I took my leave.
                  I hope your Excellency will forgive my having been so very prolix
                     on this occasion, as nothing but an idea of it’s being my duty has led me to be
                     circumstantial in every thing that passed between the Commander in chief and
                     myself during my captivity in New York. I have the honor to be, with the
                     highest Respect, Your Excellency’s Most Obedient and very Humble Servant
                  
                                          
                            
                            Henry Brockholst Livingston
                        
                Enclosure
                                    
                     Copy of a Letter from Lieut. Collo. Livingston to General
                        Robertson dated from the Provost in New-York 2nd May 82.
                        Sir,
                           2 May 1782
                        
                     
                     
                     As your Excellency has thought proper to give an order for my
                        being confined in the Provost, without honoring me with an Interview, I
                        trust You will excuse the liberty I take of trespassing upon your time by
                        committing to paper my sentiments on this proceeding—Confinement, however
                        irksome after a tedious Sea-voyage of eight weeks, I should have borne
                        without repining, or troubling you with a request for enlargement, had not
                        the verbal Apology, accompanying the Warrant for my Commitment, been of such
                        a nature, as to render silence on my part, as culpable, as I conceive the
                        message to have been indelicate on yours. Mr Sproat, Chief-Justice Smith,
                        & Captain Cunningham have informed me, that the reason, which
                        weighed most with your Excellency on this Occasion, was a beleif of my being
                        charged with dispatches for Congress from their Minister at the Court of
                        Madrid, & that altho’ I may have been prudent enough to destroy
                        those papers, yet being in the secret myself, I might, if admitted to Parole
                        on Long-Island or elsewhere, find means of conveying to that honorable body
                        very important information on the subject of their Negotiations at the
                        spanish Court—There was a period in the American Contest, when I should not
                        have been surprized at your sending an American Officer to this place
                        without troubling him or yourself with an apology for such a Step: but at
                        present, when all hopes of distressing America into submission are lain
                        aside, and you have conceived an excuse necessary, I could wish some one had
                        been thought of less grating to the feelings of a Soldier than the one you
                        have adopted. Allowing myself to have been really entrusted with the
                        dispatches you suppose, which is by no means certain, & that I am
                        also knowing to their contents, which is likewise doubtful, I cannot refrain
                        from expressing my surprize that a Gentleman of your Excellency’s standing
                        in the Army, did not prevent by a more certain method the communication of
                        such knowledge, than by confining the Bearer thereof to a Provost; for give
                        me leave to remind your Excellency that, circumspect as you may wish to appear on this occasion, you have left
                        open the only door possible for the Communication in question. It is true, a
                        prison does not furnish many opportunities for the transmission of
                        Intelligence, yet rare as those are, a Communication is more likely to take
                        place than where an Officer pledges his honor for secrecy. This circumstance
                        induces me to doubt of your having been candid enough to furnish me with all
                        the reasons of my being treated in this manner, especially as the attention
                        which the Officers of the United States have ever paid to their engagements
                        with your army, allows of but very slender foundation for distrust in the
                        present case. I must further observe that my confinement appears to me the
                        more extraordinary at a time when many British Officers, Prisoners to the
                        United States, are on parole in this City—I would not be thought to
                        insinuate any thing like retaliation, nor will a regard for humanity permit
                        me to wish, let my confinement be ever so long, that any Gentleman of your
                        army, now at liberty, be a sufferer by it; but your Excellency well knows
                        that the regard, which it is the duty of every State to pay to the Sufferings
                        of those in allegiance to it, may sometimes induce such a measure however
                        repugnant it be to the dictates of humanity.
                     I ought perhaps to ask pardon for taking up so much of your
                        Excellency’s time at a moment when your succession to the Command in chief
                        of the army must require all your attention. Permit me only to add that in
                        asking to be admitted to parole, I do not conceive myself solliciting a
                        favor, so much as insisting on a right founded on the uniform humanity
                        & indulgence which has been so universally extended by the United
                        States to the Officers of his Britannic Majesty whom the fortune of war has
                        placed in their power. I have the honor to be Your Excys most obedt &
                        Hble Servant
                     
                        Henry Brockholst Livingston
                        Lt Collo. in the army of the U. States of No. America.
                     
                  
                  
                Enclosure
                                    
                     Copy of a Letter from Henry B. Livingston to Govr Livingston
                        dated Provost in New York 3 May 82.My dear Sir,
                        
                           3 May 1782
                        
                     
                     If You have received my letter by the Commerce You already
                        know of my leaving Cadiz on the 11th of March last. The 25th of the month
                        following I was taken by the Quebec frigate, & yesterday by Genl
                        Robertson’s order committed to the Provost of this City. I have taken the
                        liberty to remonstrate with that Gentleman on this measure—Enclosed You have
                        a Copy of my letter to him. I hope you will think it conceived in spirited
                        & at the same time in decent terms. Whether it will work out my
                        release I cannot tell—It has been hinted to me by the Provost-Marshal, and
                        perhaps you will hear it, that I shall not be set at liberty, until
                        Lippencott’s affair be settled, and that if Genl Washington puts his threat
                        into Execution, I may be thought a proper subject for retaliation—I laugh at
                        this Insinuation, and am so fully persuaded of the justice of our General’s
                        Conduct on this occasion, that did I beleive any thing of the kind would be
                        mentioned to him, I would Entreat him myself to pay no attention to it—On
                        this I am determined, that let what will happen, I will never stoop so low as
                        to ask the smallest favor at their hands, and could I beleive that my letter
                        to General Robertson could be considered in that light, I would rather have
                        burnt than sent it—Pray give yourself no uneasiness on my account—I must do
                        Capt. Cunningham the Justice to say that he does every thing in his power to
                        render my situation comfortable. Mr & Mrs Jay are well—Sally had
                        another daughter in February. I am my dr Sir Your dutiful Son
                     
                        Henry B. Livingston
                     
                  
                  
               